In a proceeding pursuant to CPLR article 78 to review a determination of the Town Board of the Town of Greenburgh dated July 19, 2002, which, after a hearing, denied the petitioners’ application to waive the provisions of a temporary moratorium prohibiting the filing, acceptance, and/or approval of any applications, inter alia, for subdivision, the appeal, as limited by the appellants’ brief, is from so much of a judgment of the Supreme Court, Westchester County (Zambelli, J.), entered December 18, 2002, as granted the petition, and vacated and annulled the determination.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the appellants’ contention, the Supreme Court properly found that the determination of the Town Board of the Town of Greenburgh that the lot in question was not a build-able lot was not supported by substantial evidence in the record (see Matter of Richter v Curran, 5 AD3d 687 [2004]; Matter of Owens v Zoning Bd. of Appeals of Town of Islip, 255 AD2d 587 [1998]).
The appellants’ remaining contentions either are without merit or have been rendered academic. Smith, J.P., Luciano, Rivera and Lifson, JJ., concur.